Citation Nr: 1204685	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for an adjustment disorder with depression and panic attacks. 


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1982 to January 1985.

This appeal is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's application to reopen claims of service connection for diabetes, hypertension, and an adjustment disorder with depression and panic attacks. 

These issues were previously remanded by the Board in October 2010 for a Board hearing.  In June 2011, the Veteran presented personal testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of service connection for diabetes, hypertension, and an adjustment disorder with depression and panic attacks is warranted.  

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  A letter as to this matter was sent in August 2007.

In this case, the Veteran is seeking to reopen claims of service connection for claims of service connection for diabetes and hypertension treated while in service, and an adjustment disorder with depression and panic attacks as a result of service.  

Subsequent to the issuance of the statement of the case issues on September 2008, additional evidence was received.  This included VA treatment records dated through August 2010 and private psychiatric treatment records dated through August 011, received in September 2011.  Unfortunately, the medical records did not include a waiver of agency of original jurisdiction review of this evidence.  As such, the case must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her claimed disorders since April 2009.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


